DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impact relieving mechanism of claims 1 and 4-5 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to how the impact relieving mechanism will relive the collision load as there is no impact relieving mechanism labeled in the drawings or identified with a reference number in the specification.  In this connection, it is unclear as to how a rearward and downward collision load will be applied to the in-vehicle equipment since no load or force is described in the specification or illustrated in the figures.  Also, the phrase “when a rearward and downward collision load is applied to the in-vehicle equipment, relieve the collision load by moving the in-vehicle equipment rearward and downward” infers a method step and is misleading and mis descriptive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 7,143,856 B2).
Regarding claim 1, as best understood, Takahashi et al. disclose a windshield (Fig. 2, 12); an instrument panel (Fig. 2, 6) located below the windshield;  in-vehicle equipment (Fig. 2, 41) disposed such that the in-vehicle equipment projects upward above an upper surface of the instrument panel and is fixed to the instrument panel (col. 4 ln. 65-67 discloses “A head-up display unit 41, which is mounted to an instrument panel 6”, i.e. the in-vehicle equipment 41 projects upward above and is fixed to the instrument panel 6); and an impact relieving mechanism (Fig. 2, S and 4) configured to, when a rearward and downward collision load is applied to the in-vehicle equipment, relieve the collision load by moving the in-vehicle equipment rearward and downward (col. 3 ln. 35 disclose “The apparatus S deploys the air bag 21” and col. 6 ln. 50-53 disclose “the apparatus S does not require a conventional hood deployment mechanism because the inflated air bag 21 produces the pressure to induce the pivotal movement of the hood skin 11a”, i.e. the in-vehicle equipment will experience some type movement that may be characterized as rearward and downward in the event of a collision or impact once the impact relieving mechanism causes the air bag to deploy so that the hood moves which will cause movement of the dash panel.  And since the in-vehicle equipment is located above the dash panel, the in-vehicle equipment will also move. Also see col. 10 ln. 4-14).  
As to claim 2, Takahashi et al. disclose further comprising: a cover panel (Fig. 2, 41f) provided on the upper surface of the instrument panel and covering the in- vehicle equipment such that a front surface of the in-vehicle equipment is exposed to a vehicle cabin.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP2019147490 A), as cited by Applicant in view of Kamiyam et al. (US 2019/0260060 A1).
Regarding claim 1, as best understood, Nishimura et al. disclose a windshield (Fig. 7, W); an instrument panel (Fig. 7, 10) located below the windshield; in-vehicle equipment (Fig. 7, 20/20a) disposed such that the in-vehicle equipment projects upward above an upper surface of the instrument panel and is fixed to the instrument panel (the translation discloses “the bottom portion 20a of the in-vehicle device 20 can be embedded through both the embedding opening 13 of the instrument panel 10”, i.e. the in-vehicle equipment is fixed to the instrument panel and Fig. 1 illustrates 20 projecting upward above the surface of 10).
Nishimura et al. do not explicitly disclose an impact relieving mechanism configured to, when a rearward and downward collision load is applied to the in-vehicle equipment, relieve the collision load by moving the in-vehicle equipment rearward and downward.  
However, Kamiyama et al. disclose an impact relieving mechanism (Fig. 3, 7) configured to absorb the impact when a collision load is applied the vehicle components (para. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle structure of Nishimura to include an impact relieving mechanism as taught in Kamiyama et al. so that the in-vehicle equipment is moved and protected by preventing a collision with the in-vehicle equipment.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakamoto (US 7,370,719 B2) disclose an impact reliving mechanism that makes it possible to 
specify a location of an instrument panel unit which is broken, when due to a collision or the like an excessive load in the direction towards the rear of the vehicle is imposed upon the main instrument panel unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/November 17, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612